ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_07_FR.txt.                                                                           921




               DÉCLARATION DE M. LE JUGE KEITH

[Traduction]

   1. J’approuve la décision de la Cour ainsi que, pour l’essentiel, les
motifs exposés. Par cette déclaration, j’entends principalement souligner
un aspect important de la fonction de la Cour, consistant à régler confor-
mément au droit international les différends qui lui sont soumis. La Cour
a le pouvoir et la responsabilité, lorsqu’elle peut valablement le faire, de
trancher à un stade préliminaire toute question en litige entre les parties
si le règlement de l’affaire en est facilité. Ce pouvoir et cette responsabi-
lité, qui découlent du principe de bonne administration de la justice, ont
par exemple été exercés dans les affaires citées au paragraphe 49 de l’arrêt
de la Cour ; ils sont également reflétés dans les termes généraux de la pre-
mière phrase du paragraphe 1 de l’article 79 du Règlement de la Cour,
régissant les exceptions préliminaires, tel qu’initialement adopté en 1972.
Ils peuvent servir à sauvegarder les droits et intérêts des parties, notam-
ment ceux de la partie qui affirme qu’une question en litige a cessé de se
poser. La Cour ne doit pas laisser sans solution immédiate et renvoyer à
des débats ultérieurs une question qui, dans les circonstances particulières
de l’espèce, peut être valablement tranchée à ce stade préliminaire.
   2. Les Parties sont en désaccord sur le point de savoir si la question de
la souveraineté sur les trois îles nommément désignées a été réglée en
vertu des dispositions du traité de 1928. Cette question se pose à l’égard
de chacune des deux bases de compétence autonomes invoquées par le
Nicaragua.
   3. Je considère que la Cour peut valablement décider, comme elle l’a
fait et pour les raisons qu’elle avance, que la question de la souveraineté
était réglée en 1948 en faveur de la Colombie, au sens de l’article VI du
pacte de Bogotá. Il ne subsistait pas de différend. Pour essentiellement les
mêmes raisons, s’agissant du deuxième chef de juridiction, il n’existe plus
en ce qui concerne cette question de différend visé par le paragraphe 2 de
l’article 36 du Statut de la Cour et par les déclarations des Parties faites
en vertu de celui-ci, ainsi que la Cour le déclare également. Il s’ensuit
qu’aucune des deux bases de juridiction invoquées par le Nicaragua ne
fonde la compétence de la Cour pour connaître de cette question.
   4. Aux premier et troisième paragraphes, j’ai employé l’adverbe « vala-
blement » pour faire ressortir le fait que le pouvoir et la responsabilité de
trancher la question ne sont pas illimités. Ainsi qu’elle l’a souvent déclaré,
la Cour doit, en tant qu’organe judiciaire et cour de justice, demeurer
fidèle à sa vocation judiciaire (par exemple, les Jugements du Tribunal
administratif de l’OIT sur requêtes contre l’Unesco, avis consultatif,
C.I.J. Recueil 1956, p. 77 et 84). En particulier, elle doit disposer des élé-
ments qui lui sont nécessaires pour trancher la question selon le droit, et

                                                                           93

           DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. KEITH)            922

doit conférer à chaque partie les mêmes droits de présenter ses conclu-
sions et éléments de preuve sur cette question et de réfuter les arguments
invoqués contre elle. Je ne doute pas que ces deux conditions sont rem-
plies en l’espèce s’agissant des trois îles nommément désignées au sujet
desquelles la Cour a statué.

                                              (Signé) Kenneth KEITH.




                                                                       94

